Peck, J.,
delivered the opinion of tbe court:
John N. Mott, of Mobile, Alabama, was tbe owner of 53 bales of cotton, which were taken fronqhim by tbe United States forces soon after tbe capture of that city, in 1S65.
Mr. Mott has proved by his acquaintances and associates in Mobile, with whom be was in daily intercourse, that he did not give aid or comfort to tbe rebellion; that be avowed, whenever be could safely do so, bis attachment to tbe federal government of tbe United States.
It is also clearly proved that be owned the bales of cotton claimed by him for a long time prior to the capture of tbe city, and that it was acquired by him in tbe regular course of bis business, and without any appearance of improper motives or conduct on bis part in making tbe acquisition.
The 53 bales of cotton are traced by tbe claimant to the possession of tbe government agents. After tbe cotton in question was in possession of tbe ageuts of tbe government, by neglect or design, it was mingled with other bales of cotton and sold, so that there are no means of ascertaining the price which tbe cotton taken from claimant actually brought, when it was afterwards sold in tbe city of New York by the government. Hence tbis claimant can only recover tbe average of tbe “ net proceeds” which tbe intermingled bales of cotton brought when they were sold. It is shown by a report from tbe -Secretary of the Treasury that tbe price realized by tbe United States for each bale of Mobile cotton was $183 33. This will fix tbe amount which tbis claimant can recover, and upon this report of the Secretary of tbe Treasury a judgment will be rendered in favor of tbe claimant •for tbe sum of $9,71G 49 for tbe net proceeds of bis 53 bales of cotton.